Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 and 29-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In both independent claims 21 and 35, the limitation “sized and shaped” has been added by amendment.  However, the explicit recitation “sized and shaped” is not found in the specification. Therefore, the specification as a whole has been reviewed to determine whether a person of ordinary skill in the art could interpret the metes and bounds of the claim limitation “sized and shaped” so as to understand how to avoid infringement. 
The specification in col. 10, line 39 to col. 11, line 12 substantially discusses various sizes and shapes of anchoring members 10b:

    PNG
    media_image1.png
    393
    300
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    300
    media_image2.png
    Greyscale

While certain dimensional ranges for width, length and spacing between adjacent turns are cited for the anchoring members, non-limiting, open ended language is also present, e.g.
-- “the anchoring members…may have a width between 0.2 mm and 5 mm; lower values may be optionally selected for wire-like members; higher values may be optionally selected for blade-like members” 
-- “such widths may vary over the length of the anchoring member e.g. to optimize the grasping action of the body tissues”
-- “the anchoring members…may have a length between 1.5.mm and 25 mm”
-- “such values may be related to other parameters, e.g. a length of 1.5 mm being optionally selected for a winding trajectory over 180° to a final outer diameter of 1 mm and a length of 25 mm being optionally selected for a winding trajectory over 900° to a final outer diameter of 4 mm”
-- “the final collapsed trajectory (e.g. spiral like) of the anchoring member…may involve a spacing (pitch) between adjacent turns or coils from zero…to 0.5 mm” 

In light of the open ended language in the specification with regard to the anchoring members, it is not clear that a person of ordinary skill in the art could interpret the metes and bounds of the claim limitation “[each of] the elongated anchoring members sized and shaped to entrap one or more native valve leaflets” so as to understand how to avoid infringement.  
Additionally, the limitation of the “plurality of elongated anchoring members sized and shaped to entrap one or more native valve leaflets in the second condition” attempts to define the size and the shape of the elongated members by the inferentially-recited native valve leaflets, for which no dimensions are set forth.  The anchoring members are recited as having a protruding radially outwardly condition, but no actual structure, such as a size or shape, is recited.  Therefore, Applicant is attempting to gain coverage of a size and shape of the anchoring members, without actually defining the size or the shape in the claims.  The metes and bounds of the term “sized and shaped” cannot be determined, making it impossible to determine which sizes and/or shapes are included or precluded by this limitation, and further impossible to determine whether or not another anchoring member infringes on these claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 21-27 and 29-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. App. Pub. US 2014/0277423 A1 to Alkhatib et al. (“Alkhatib ‘423”).
Alkhatib ‘423 discloses various embodiments of an implant device and kit having all the limitations as recited in claims 21-27 and 29-42, including:
With respect to claims 21, 23, 24, and 34-36, Fig. 3B (with paragraphs [0037-0038]) of Alkhatib ‘423 disclose an implantable heart valve 300 (e.g. mitral valve, para. 0027) with a plurality of elongated anchoring members 320 with proximal portions 325 and rolled up portions, wherein the anchoring members have a “first” condition (Fig. 3A) for insertion to the implant site, and an elastically biased “second” condition (Fig. 3B and para. [0043]) that has a winding trajectory having an angular extent in excess of 360°, and that protrudes radially and axially outwardly of the annular structure upon implantation.  Note that “axially outwardly” is met by defining an end plane (see annotated Fig. 3B below) at the proximal end 302 of heart valve 300: – “Heart valve 300 extends between proximal end 302 and distal end 304…”, para. [0037].  
Further, the language “to entrap one or more native valve leaflets to provide anchoring of the device at the valve annulus” is a recitation of intended use  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Alkhatib ‘423 legs 320 (Fig. 3B) are sized, shaped, and structurally capable of grasping a valve leaflet as the legs transition to the second “relaxed” configuration, “to entrap” and “to provide anchoring.”  Thus, the intended use has been considered, but does not serve to structurally distinguish the claimed device over the applied reference.
With respect to claim 22, para. [0027] discloses mitral valve;
With respect to claims 25 and 39, in addition to the embodiment of Fig. 3B discussed above, Figs. 8A-8C and para. [0055] disclose the rolled up sealing rings 850 disposed in various locations within a native valve annulus adjacent native leaflets 803, including below the leaflets (Fig. 8A), above the leaflets (Fig. 8C), and within the leaflets (Fig. 8B).  The Fig. 8B position is reasonably an “adapted to grasp” position.  Additionally, “adapted to grasp” is met via the last seven lines of para. [0055] – “It will be appreciated that the combination of any of these sealing rings may be possible.  For example, a heart valve may include two sealing rings, a first sealing ring 850A configured to be disposed below native leaflets 803, and a second sealing ring 850C configured to be disposed above the free edges of native leaflets 803.”  Additionally, the claim recitation “adapted to grasp one or more of native leaflets and chordae tendinae” is a recitation of intended use.  As discussed with regard to claim 21, legs 720A, 720B (Fig. 7D) of valve 700A are structurally capable of “grasping” a valve leaflet in a human heart as the legs transition to the second “relaxed” configuration.  Thus, the intended use has been considered, but does not serve to structurally distinguish the claimed device over the applied reference.
With respect to claims 26, 27 and 41, para. [0038] discloses alternatively integrally formed and structurally distinct, individually coupled anchoring members 320;
With respect to claims 29, 30, 37 and 38, Fig. 3B discloses the spiral-shaped rolled up portion 320 extending in a winding trajectory having an angular extent in excess of 360°;
With respect to claims 32, 33 and 40, see paras. [0038] and [0043] for disclosure of elastic/shape memory material;
With respect to claim 34, para. [0044] discloses “constraint member” sheath 410; and
With respect to claim 42, para. [0039] discloses “sealing portion 322 may be attached to legs 320 to form a cylindrical tube around the interior or exterior of the legs.”  Therefore, if the sealing portion 322 is interior, at least the exterior surface of anchoring members 320 are uncovered; and conversely, if the sealing portion 322 is exterior, at least the interior surface of anchoring members 320 are uncovered.

    PNG
    media_image3.png
    310
    344
    media_image3.png
    Greyscale



Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. 
Alkhatib ‘423 has been applied under 35 USC 102 anticipation.  Accordingly, as detailed above, each and every element as set forth in the claims is found, either expressly or inherently, in Alkhatib ‘423.
Arguments regarding “sized and shaped”:  Addressed above in the 102 rejection.  The “sized and shaped” limitation is not structurally limiting, and is rejected as indefinite under 35 USC 112(b).  Even if considering “sized and shaped” as being structurally limiting, Alkhatib ‘423 discloses such structure, as detailed above.  
Arguments regarding e.g. “physically too short:” Applicant argues the Alkhatib ‘423 anchoring members (e.g. legs 320) are “physically too short (relative to the prosthetic heart valve and native valve leaflets) to entrap the native valve leaflets therein” and “no teaching whatsoever in Alkhatib that the short legs/sealing portion 322 are even capable of maintaining the rolled condition with the native leaflets wound therein”:  “Physically too short” is a conclusion without a reasoned basis.  It appears that  Alkhatib ‘423 does not expressly disclose a length range for legs 320.  However, a length estimate can be deduced from the disclosure of paragraph [0043]:


    PNG
    media_image4.png
    96
    260
    media_image4.png
    Greyscale

The diameter of a mitral valve is approximately 27-35 mm.  It is therefore reasonable for the sealing ring 350 of the Fig. 3B embodiment to have a radius of at least 40 mm.  For a 40 mm radius sealing ring, a reasonable “length” (interpreted as the Y-axis dimension, with the X-axis dimension being the radius) would be at least 5 mm.  Accordingly, legs 320 would be at least 10 mm, well within applicant’s length range as stated in col. 10, lines 62-64 -- “in one or more embodiments, the anchoring members (distal portion 10b subject to winding) may have a length between 1.5 mm and 25 mm”. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “to entrap the native leaflets therein” and “maintaining the rolled condition with the leaflets wound therein” ) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
“To entrap” broadly encompasses the applied Alkhatib ‘423 embodiments.  

Arguments regarding, in essence, efficacy -- that is, reasons why the Alkhatib ‘423 devices would be inoperable if used in the same way as the instant invention, e.g. there would be gaps, defective sealing, regurgitation, etc.   These arguments are not persuasive.  As detailed above in the 102 rejection,  Alkhatib ‘423 structurally describes the claimed invention.   Alkhatib ‘423 legs 320 (Fig. 3B) are sized, shaped, and structurally capable of grasping a valve leaflet as the legs transition to the second “relaxed” configuration, “to entrap” and “to provide anchoring” without structural modifications.  Whether Alkhatib ‘423 would be as operable and efficacious in a live human being if used in the same way as the instant invention is not relevant to the prosecution of the instant apparatus claims vs. if the claims under consideration were method claims, e.g. “A method of implanting a prosthetic heart valve at an implantation site in a human heart having a valve annulus and native valve leaflets…”, and including method steps.   
Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID O REIP/
Reexamination Specialist, Art Unit 3993  


Conferees:  	/rds/  
		Russell D. Stormer  
		Primary Examiner, Art Unit 3993 

		/GAS/  
		Gay Ann Spahn  
		Supervisory Primary Examiner, Art Unit 3993